People v Rodriguez (2016 NY Slip Op 01239)





People v Rodriguez


2016 NY Slip Op 01239


Decided on February 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2016

Renwick, J.P., Andrias, Saxe, Richter, JJ.


260 40/12

[*1]The People of the State of New York, Respondent,
vLuis Rodriguez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Steven Berko of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J. at hearing; Patricia Nunez, J. at plea and sentencing), rendered May 23, 2013, convicting defendant of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
Even if there were any ambiguity in the sentencing court's colloquy, defendant executed a detailed written waiver and indicated his assent to the appeal waiver. Thus, defendant made a valid waiver of his right to appeal (People v Lopez, 6 NY3d 248, 256-257 [2006]), which forecloses review of his suppression and excessive sentence claims.
Regardless of whether defendant made a valid waiver of his right to appeal, we find that the court properly denied his suppression motion. The record fails to support defendant's claim that the voluntariness of his statement was affected by intoxication. Defendant's claim that a detective obtained the statement by means of misleading remarks is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We similarly reject defendant's excessive sentence claim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 18, 2016
CLERK